06/18/2020



                                                                                        Case Number: DA 20-0188




         IN THE SUPREME COURT OF THE STATE OF MONTANA


                               Cause No.:     DA 20-0188



STATE OF MONTANA,
                                                     ORDER GRANTING
              Plaintiff and Appellee,
                                                     TWO WEEK
   v.                                                EXTENSION
                                                     OF TIME
BRANDON MICHAEL BAILEY,
              Defendant and Appellant.




        UPON Appellant’s Motion for Two Week Day Extension to File Opening Brief, and

good cause appearing, IT IS HEREBY ORDERED that the Appellant’s motion is GRANTED.

        IT IS FURTHER ORDERED that the deadline for Appellant to submit his Opening

Brief is now July 2, 2020.

        DATED this _____ day of June, 2020.

                                                      _______________________________
                                                      SUPREME COURT JUSTICE




                                                                            Electronically signed by:
                                                                               Bowen Greenwood
                                                                           Clerk of the Supreme Court
                                                                                  June 18 2020